Citation Nr: 1439166	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  09-09 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a low back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to November 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  The transcript of the hearing is of record.

The case was previously before the Board in January 2012 when it was remanded for additional development.  As the requested development has not been satisfactorily accomplished, the matter must again be remanded for the reasons discussed below.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for residuals of a head injury, right hand injury and right ankle injury were previously before the Board.  However, these three issues were granted in a September 2012 rating decision.  Therefore, these issues are no longer before the Board.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A new VA examination is needed to clarify the diagnosis of the Veteran's claimed low back condition and to obtain a fully responsive medical opinion on its etiology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Pursuant to the most recent remand, the Veteran underwent a VA examination in January 2012.  The examiner noted the Veteran had been diagnosed with low back pain in May 1992.  Following the current examination, the examiner stated that the Veteran has "current acute low back sprain/strain," which was less likely than not related to service.  As rationale, the examiner  noted that "[m]edical records fail to reveal that[V]eteran's low back pain condition was chronic while in service, the chronicity of low back pain was not adequately supported.  Presented medical records fail to show [ ] continuity of low back symptomathology and continuity of treatment of back condition throughout the years after discharge."  

The examination is inadequate because the examiner did not consider the Veteran's statements that he has had continuous symptoms of low back pain since service and based the negative opinion, in part, on the absence of continuity of treatment since service.  It is continuity of symptomatology, rather than continuity of treatment, that is important.   

Service treatment records document that the Veteran reported of back pain during service, he was treated for back pain during service, and complained of back pain at separation.  He had also asserted that he has had back problems since service.  The Veteran is competent to report readily observable symptoms such as low back pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  

On remand, the examiner should specifically the Veteran's reports of low back pain both during and since service, clarify the current diagnosis and offer an opinion as to the likelihood of a nexus between the two.  

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records dated from January 2012 to the present.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any diagnosed back condition.  The claims folder and any pertinent records should be made available to the examiner for review.  All appropriate tests should be accomplished and all clinical findings should be reported in detail.  Based on the examination and review of the record, the examiner should answer the following questions:

(a)  Identify any diagnoses concerning the Veteran's claimed back disorder.

(b)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed back disability had its clinical onset during the Veteran's service or is otherwise related to his active duty?

The examiner is asked to specifically address in the medical opinion the notations of back pain during service and at separation, and complaints of recurrent low back pain both during and since active duty service.  

The rationale for all opinions should be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.
3.  Then readjudicate the issue on appeal.  If the benefit sought remains denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



